FILED
CHARLOTTE, NG

IN THE UNITED STATES DISTRICT COURT JUL 6 2020
FOR THE WESTERN DISTRICT OF NORTH CAROLINAys pistRict COURT
CHARLOTTE DIVISION WESTERN DISTRICT OF NC

DOCKET NO.: 3:20cr113-RJC

UNITED STATES OF AMERICA
CONSENT ORDER AND
JUDGMENT OF FORFEITURE
PENDING RULE 32.2(c)(2)

vy,

KARON GOLIGHTLY

BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

I. The following property is forfeited to the United States pursuant to 18 U.S.C. § 981
and/or 28 U.S.C. § 2461(c), provided. however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

A forfeiture money judgment in the amount of $3,000, such amount constituting the
procecds that Defendant personally obtained as a result of the offense/s to which
Defendant has pled guilty. Defendant stipulates that the Government may satisfy the
money judgment via forfeiture of proceeds and/or substitute property as defined in
21 U.S.C. § 853(p). For purposes of forfeiture under Section 853(p), Defendant
stipulates that, as a result of acts or omissions of Defendant, one or more provisions
of Section 853(p)(1)(A)-(E) are satisfied.

 

2, If and to the extent required by Fed. R. Crim. P. 32.2(b)(6). 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice

of forfeiture,

3. Pursuant to Fed. R. Crim, P. 32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify. locate, or dispose of
the property. including depositions, interrogatories, and requests for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

4, A forfeiture money judgment shall be included in the defendant’s sentence, and the
United States may take steps to collect the judgment from any property of the defendant, provided.

Case 3:20-cr-00113-RJC-DCK Document 22 Filed 07/16/20 Page 1 of 2

 
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation,

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traccable to proceeds of defendant's crime(s) herein and are therefore subject to forfeiture
pursuant to 18 U.S.C. § 981 and/or 28 U.S.C. § 2461(c). The defendant hereby waives the
requirements of Fed. R. Crim, P. 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment against defendant. If the defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, defendant hereby withdraws
that claim. H defendant has not previously submitted such a claim, defendant hereby waives all

right to do so.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

) —
i ; -

Ase | for ! ny City a
CORTNEY RXNDALL KARON GOLIGH PLY

Assistant United States Attorney Defendat

——
—

-ABMTTl GREENE. ESQ.
Attorney for Defendant

  

 

Signed this nel of July, 2020.

 

 

THE YOY KEESLER

UNITED STATES MAGISTRATE JUDGE

Case 3:20-cr-00113-RJC-DCK Document 22 Filed 07/16/20 Page 2 of 2

 

 
